 1
 2
 3
 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT
 9                             EASTERN DISTRICT OF CALIFORNIA
10
11    C.C., a minor, by her parents, A.C. and        No. 2:17-cv-02645-MCE-AC
      M.C., as her next friends, and A.C. and
12    MC.,
13                      Plaintiffs,                  MEMORANDUM AND ORDER
14           v.
15    ROCKLIN UNIFIED SCHOOL
      DISTRICT,
16
                        Defendant.
17
18
19          Plaintiffs C.C. (“Student”) and her parents A.C. and M.C. (“Parents” and

20   collectively with Student, “Plaintiffs”) bring claims for discrimination and retaliation

21   against Defendant Rocklin Unified School District (“Defendant” or “Rocklin”) under

22   Section 504 of the Rehabilitation Act of 1973, 29 U.S.C. § 794 (“§ 504”) and Title II of the

23   Americans with Disabilities Act, 42 U.S.C. § 12101, et seq. (“ADA”). They filed their

24   initial Complaint on December 18, 2017. On May 3, 2018, Defendant filed a Motion to

25   Dismiss and/or Motion for a More Definite Statement as to all causes of action (ECF

26   No. 7), to which Plaintiffs responded with a statement of non-opposition (ECF No. 10)

27   and thereafter filed the operative First Amended Complaint (“FAC”). ECF No. 11.

28   Presently before the Court is Defendant’s Motion to Dismiss the FAC for Failure to State
                                                     1
 1   a Claim (ECF No. 13), which Plaintiffs timely opposed. ECF No. 17. For the reasons
 2   that follow, Defendant’s motion is GRANTED with leave to amend.
 3
 4                                                BACKGROUND1
 5
 6          Student, a minor with multiple disabilities, resided with her parents within the
 7   boundaries of the Eureka Union School District (“Eureka”) and began the 2012-2013
 8   academic year in a general education third grade classroom. Three weeks into the
 9   school year, Defendant informed Parents of an opening in a self-contained gifted and
10   talented education (“GATE”) classroom in Rocklin for which Student had previously been
11   waitlisted. Pursuant to an interdistrict transfer agreement between Defendant and
12   Eureka, Student transitioned into Defendant’s GATE program. Defendant was aware
13   that Student had previously received special education and related services as a
14   disabled child in Eureka, and that Student had a history of behavioral problems related
15   to her disabilities. After four days in the Defendant’s GATE program, Parents were
16   informed that Student would be removed from the program and returned to Eureka due

17   to Student’s social challenges and difficulty integrating into the classroom.
18          In response, Parents provided Defendant with information from Student’s treating
19   therapist indicating that the GATE program was the appropriate learning environment for

20   Student, and notified Defendant that Student’s disability affected her ability to behave
21   appropriately in social settings. However, despite this notice, Plaintiffs allege that
22   Defendant failed to offer any reasonable accommodations to allow Student to remain in
23   the GATE program and proceeded with her removal. Student returned to Eureka, where
24   she continued to display problem behaviors related to her disabilities.
25          Parents subsequently applied for and were granted another interdistrict transfer
26   which allowed Student, now entering fourth grade, to attend Defendant’s GATE program
27   during the 2013-2014 academic year. Despite Defendant’s knowledge of Student’s
28          1
                The allegations in this section are derived from Plaintiffs’ assertions in the FAC.
                                                              2
 1   behavioral difficulties, Defendant did not assess Student’s needs arising from her
 2   disability. Student again demonstrated numerous behavioral challenges, to include
 3   difficulty focusing, emotional outbursts, physical aggression toward other students,
 4   disruption of classroom activities, and difficulties on the playground. In April 2014,
 5   Defendant once again revoked Student’s interdistrict transfer permit due to her
 6   continued emotional and behavioral issues.
 7           In October 2014, Parents, Defendant, and Eureka entered into an agreement (the
 8   “Agreement”), which called for Defendant to complete an assessment of Student to
 9   determine her eligibility for special education and related services, and for those results
10   to be reviewed at an individual education program (“IEP”) team meeting hosted by
11   Eureka. The Agreement also called for the IEP team to consider a full range of
12   placement options for Student, including a self-contained GATE classroom if Student
13   was determined to be eligible for special education and related services. The
14   Agreement also preserved Student’s remedies against Defendant under § 504 of the
15   Rehabilitation Act for its earlier removal of Student from its program if the team
16   determined that the self-contained GATE classroom in Rocklin was an appropriate

17   placement for Student and Defendant refused to provide access to the program.2
18           Thereafter, Defendant and Eureka convened a three-part IEP team meeting that
19   ended in December 2014. Eureka offered Student a placement in a general education

20   GATE “cluster” class within Eureka’s District.3 This offer was largely based on the
21   written input of Student’s fourth grade teacher in the Rocklin GATE classroom, which
22   was presented by Defendant’s director of special education at the time. Parents
23   requested direct input from Student’s previous teacher regarding how she might perform
24   in such an environment if she were provided appropriate special education support and
25
             2
              The Agreement was silent as to the preservation of remedies in the case that the IEP team did
26   not agree on a proposed placement.
27           3
              Unlike the self-contained GATE classroom in Rocklin, the placement offered in Eureka was not
     geared specifically to its gifted members, but rather “clustered” GATE-qualified students together in a
28   general education classroom.
                                                         3
 1   accommodations, but Defendant denied Parents’ request. Eureka also based its offer
 2   on the opinion of Defendant’s psychologist, who performed Student’s assessment. The
 3   psychologist found that the academic demands of the self-contained GATE classroom
 4   might be too difficult for Student, and may cause her increased anxiety. Parents and
 5   other independent professionals who worked with Student disagreed, arguing that higher
 6   academic standards were what Student required to meet her needs. Eureka refused to
 7   offer the self-contained GATE classroom, stating it did not have the power to offer a
 8   program in another district. Thereafter, Parents enrolled Student at Bridges Academy, a
 9   college prep school (grades 4-12) serving gifted students with learning disabilities,
10   located in Studio City, California, and sought reimbursement from Eureka.
11          In response, Eureka instituted a special education due process hearing against
12   Student to defend its offer of placement. The dispute between Eureka and Plaintiffs
13   resulted in a settlement in which Eureka provides reimbursement for some of the costs
14   of Student’s placement at Bridges Academy. Defendant was not a party to this action or
15   settlement. Parents thereafter applied for another interdistrict transfer permit from
16   Eureka to Defendant for the 2015-2016 academic year, but were denied by Defendant.

17   Plaintiffs believe this denial was discriminatory, as well as retaliatory, because students
18   from other districts enrolled in Defendant’s GATE program via the interdistrict transfer
19   procedure and were generally granted permits to continue in the program.

20
21                                           STANDARD
22
23          On a motion to dismiss for failure to state a claim under Federal Rule of Civil
24   Procedure 12(b)(6), all allegations of material fact must be accepted as true and
25   construed in the light most favorable to the nonmoving party. Cahill v. Liberty Mut. Ins.
26   Co., 80 F.3d 336,337-38 (9th Cir. 1996). Rule 8(a)(2) requires only “a short and plain
27   statement of the claim showing that the pleader is entitled to relief” in order to “give the
28   defendant fair notice of what the . . . claim is and the grounds upon which it rests.” Bell
                                                    4
 1   Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41,
 2   47 (1957)). A complaint attacked by a Rule 12(b)(6) motion to dismiss does not require
 3   detailed factual allegations. However, “a plaintiff’s obligation to provide the grounds of
 4   his entitlement to relief requires more than labels and conclusions, and a formulaic
 5   recitation of the elements of a cause of action will not do.” Id. (internal citations and
 6   quotations omitted). A court is not required to accept as true a “legal conclusion
 7   couched as a factual allegation.” Ashcroft v. Iqbal, 129 S. Ct. 1937, 1950 (2009)
 8   (quoting Twombly, 550 U.S. at 555). “Factual allegations must be enough to raise a right
 9   to relief above the speculative level.” Twombly, 550 U.S. at 555 (citing 5 Charles Alan
10   Wright & Arthur R. Miller, Federal Practice and Procedure § 1216 (3d ed. 2004) (stating
11   that the pleading must contain something more than “a statement of facts that merely
12   creates a suspicion [of] a legally cognizable right of action.”)).
13          Furthermore, “Rule 8(a)(2) . . . requires a showing, rather than a blanket
14   assertion, of entitlement to relief.” Twombly, 550 U.S. at 556 n.3 (internal citations and
15   quotations omitted). Thus, “[w]ithout some factual allegation in the complaint, it is hard
16   to see how a claimant could satisfy the requirements of providing not only ‘fair notice’ of

17   the nature of the claim, but also ‘grounds’ on which the claim rests.” Id. (citing 5 Charles
18   Alan Wright & Arthur R. Miller, supra, at § 1202). A pleading must contain “only enough
19   facts to state a claim to relief that is plausible on its face.” Id. at 570. If the “plaintiffs . . .

20   have not nudged their claims across the line from conceivable to plausible, their
21   complaint must be dismissed.” Id. However, “[a] well-pleaded complaint may proceed
22   even if it strikes a savvy judge that actual proof of those facts is improbable, and ‘that a
23   recovery is very remote and unlikely.’” Id. at 556 (quoting Scheuer v. Rhodes, 416 U.S.
24   232, 236 (1974)).
25          A court granting a motion to dismiss a complaint must then decide whether to
26   grant leave to amend. Leave to amend should be “freely given” where there is no
27   “undue delay, bad faith or dilatory motive on the part of the movant, . . . undue prejudice
28   to the opposing party by virtue of allowance of the amendment, [or] futility of the
                                                        5
 1   amendment. . . .” Foman v. Davis, 371 U.S. 178, 182 (1962); Eminence Capital, LLC v.
 2   Aspeon, Inc., 316 F.3d 1048, 1052 (9th Cir. 2003) (listing the Foman factors as those to
 3   be considered when deciding whether to grant leave to amend). Not all of these factors
 4   merit equal weight. Rather, “the consideration of prejudice to the opposing party . . .
 5   carries the greatest weight.” Id. (citing DCD Programs, Ltd. v. Leighton, 833 F.2d 183,
 6   185 (9th Cir. 1987)). Dismissal without leave to amend is proper only if it is clear that
 7   “the complaint could not be saved by any amendment.” Intri-Plex Techs. v. Crest Group,
 8   Inc., 499 F.3d 1048, 1056 (9th Cir. 2007) (citing In re Daou Sys., Inc., 411 F.3d 1006,
 9   1013 (9th Cir. 2005); Ascon Props., Inc. v. Mobil Oil Co., 866 F.2d 1149, 1160 (9th Cir.
10   1989) (“Leave need not be granted where the amendment of the complaint . . .
11   constitutes an exercise in futility . . . .”)).
12
13                                                ANALYSIS
14
15           A.      Plaintiffs’ § 504 Claims Are Dismissed With Leave To Amend As Time-
                     Barred
16

17           Defendant moves to dismiss Plaintiffs’ § 504 claims on the basis that Plaintiffs’
18   claims are entirely time-barred by the applicable statute of limitations. “When a motion
19   to dismiss is based on the running of the statute of limitations, it can be granted only if

20   the assertions of the complaint, read with the required liberality, would not permit the
21   plaintiff to prove that the statute was tolled.” Cervantes v. City of San Diego, 5 F.3d
22   1273, 1275 (9th Cir. 1993) (citing Jablon v. Dean Witter & Co., 614 F.2d 677, 682 (9th
23   Cir. 1980)). As alleged, the Court finds that Plaintiffs’ § 504 claims are time-barred, and
24   that Plaintiffs set forth insufficient facts in the FAC to show that they are entitled to
25   equitable tolling.
26                   1.      Plaintiffs’ § 504 claims are barred by a two-year statute of
                             limitations.
27
28           Section 504 does not have its own statute of limitations. Alexopulos v. S.F.
                                                       6
 1   Unified Sch. Dist., 817 F.2d 551, 554 (9th Cir. 1987). Thus, the forum state’s most
 2   analogous statute of limitations applies. Dep’t of Educ. v. Carl D., 695 F.2d 1154, 1157
 3   (9th Cir. 1983). Courts in this District and the Ninth Circuit apply the forum state’s
 4   personal injury statute of limitations to § 504 claims. Daviton v. Columbia/HCA
 5   Healthcare Corp., 241 F.3d 1131, 1135 (9th Cir. 2001); Hartline v. Nat’l Univ., Case
 6   No. 2:14-cv-0635-KJM-AC (PS), 2015 WL 4716491, at *4-5 (E.D. Cal. Aug. 7, 2015);
 7   A.T. by & through L.T. v. Dry Creek Joint Elementary Sch. Dist., Case No. 2:16-cv-
 8   02925-MCE-DB, 2017 WL 2654854, at *3-4 (E.D. Cal. June 20, 2017). In California, the
 9   personal injury statute of limitations is two years. Cal. Civ. Proc. Code § 335.1.
10          Plaintiffs contend, however, that this Court should apply the three-year statute of
11   limitations applicable to ADA claims instead. Pls.’ Opp’n To Mot. Dismiss, ECF No. 17,
12   at 4. To support this contention, Plaintiffs rely on Sharkey v. O’Neal, 778 F.3d 767
13   (9th Cir. 2015), where the Ninth Circuit held that a three-year statute of limitations
14   applies to Title II ADA causes of action. Id. at 771. Sharkey is inapposite, however,
15   because it does not address § 504. Moreover, although the Ninth Circuit has not
16   considered the instant question directly, it has approved of the use of state personal

17   injury statutes of limitation in dicta. See, e.g., Daviton, 241 F.3d at 1135; Douglas v. Cal.
18   Dept. of Youth Authority, 271 F.3d 812, 823 n.11 (2001) (applying California’s personal
19   injury statute of limitations to § 504 claim); Ervine v. Desert View Regional Medical

20   Center Holdings, LLC, 753 F.3d 862, 869 (9th Cir. 2014) (applying Nevada’s two-year
21   personal injury statute of limitations to § 504 claims). District courts in California have
22   likewise uniformly applied a two-year limitations period. Hartline, 2015 WL 4716491, at
23   *5; Brown v. Napa Valley Sch. Dist., 2012 WL 1831539, at *5 (N.D. Cal. May 18, 2012);
24   J.W. ex rel. J.E.W. v. Fresno Unified Sch. Dist., 570 F. Supp. 2d 1212, 1222 (E.D. Cal.
25   July 9, 2008). This Court agrees that the two-year statute of limitations applies to § 504
26   claims. Since the events at issue in this case occurred between April 2014 and
27   December 2014, Plaintiffs’ § 504 claims, which were initially filed on December 18, 2017,
28   are time-barred unless Plaintiffs are entitled to equitable tolling.
                                                     7
 1                  2.      Plaintiffs have not established entitlement to equitable tolling.
 2          When a federal court borrows the applicable statute of limitations from state law, it

 3   borrows “also the rules for its tolling, unless to do so would be ‘inconsistent with the

 4   federal policy underlying the cause of action under consideration.’” Alexopulos,

 5   817 F.2d at 555 (quoting Bd. of Regents v. Tomanio, 446 U.S. 478, 485 (1980)). Here,

 6   Plaintiffs contend that they are entitled to equitable tolling for the time periods in which

 7   their administrative actions were pending. Pls.’ Opp’n to Mot. Dismiss, ECF No. 17, at 6.

 8   This argument is unpersuasive, however, because Plaintiffs failed to allege the date on

 9   which their first administrative action was filed, and their two subsequent administrative

10   actions do not give rise to tolling because Plaintiffs voluntarily dismissed those

11   complaints. Johnson v. Riverside Healthcare Sys., LP, 534 F.3d 1116, 1127 (9th Cir.

12   2008) (“California courts have concluded that absent express statutory language, a

13   plaintiff’s voluntary dismissal will not entitle him to toll the statute of limitations.”).

14          Accordingly, Defendant’s Motion to Dismiss Plaintiffs’ § 504 causes of action on

15   statute of limitations grounds is GRANTED with leave to amend.

16          B.      Plaintiffs’ ADA Claims Are Partially Time-Barred

17          Defendant moves to dismiss Plaintiffs’ ADA claims on the basis that those claims

18   are partially time-barred by the applicable statute of limitations. The Court agrees.

19          The parties concur that the statute of limitations for Title II ADA claims is three

20   years. Sharkey, 778 F.3d at 771-72. However, they disagree on when this three-year

21   limitations period began to run on Plaintiffs’ ADA claims. “While state law determines the

22   period of limitations, federal law determines when the cause of action accrues.”

23   Alexopulos, 817 F.2d at 555. “Under federal law a cause of action accrues, and the

24   statute of limitations begins to run, when a plaintiff knows or has reason to know of the

25   injury that is the basis of the action.” Id. As Plaintiffs filed their original Complaint in

26   December 2017, the proper inquiry then is when Plaintiffs knew, or had reason to know,

27   of the injury that is the basis of their ADA claim.

28   ///
                                                       8
 1           Plaintiffs allege that Defendant “discriminated against Student by revoking her
 2   interdistrict transfer permit in April 2014 and removing her from her educational
 3   placement without providing her reasonable accommodations or conducting an
 4   assessment of the needs arising from her disability . . . .” Mot. Dismiss, ECF No. 13, at
 5   7:2-4 (emphasis added) (citing FAC ¶¶ 28, 30). Thus, the basis of Plaintiffs’ ADA claims
 6   is Defendant’s revocation of Student’s interdistrict transfer permit. By Plaintiffs’ own
 7   allegations, they had knowledge of this injury in April 2014. Accordingly, the Court finds
 8   that the statute of limitations on Plaintiffs’ ADA claims began to run when Defendant
 9   revoked Student’s interdistrict transfer permit in April 2014. Plaintiffs’ argument that they
10   were barred from asserting their claims due to a provision in the Agreement is unavailing
11   because the agreement was not reached until October 2014. Moreover, the Agreement
12   was not a tolling agreement, but merely preserved Plaintiffs’ remedies in the event
13   certain conditions were met. As Plaintiffs do not allege that these triggering conditions
14   occurred, the Agreement has no bearing on the accrual of the instant claim.
15           Thus, Defendant’s Motion to Dismiss Plaintiffs’ ADA claims is GRANTED with
16   leave to amend to the extent they are based on the 2014 revocation of the interdistrict

17   transfer permit.4
18           C.      Plaintiffs’ Remaining ADA Discrimination Claims (Count One) Are
                     Dismissed With Leave To Amend5
19
             For the reasons that follow, the Court dismisses the remainder of Plaintiffs’ Count
20
     One claims because Plaintiffs have not adequately alleged that Student’s education and
21
     special education were the responsibility of Defendant, or that Defendant acted in bad
22
     faith, with gross misjudgment and deliberate indifference. Title II of the ADA provides
23
     that “no qualified individual with a disability shall, by reason of such disability, be
24
     excluded from participation in or be denied the benefits of the services, programs, or
25
             4
                As discussed above regarding Plaintiffs’ § 504 claims, Plaintiffs have not alleged any basis for
26   equitable tolling in the FAC, but will be permitted leave to amend these allegations with respect to the
     instant claim as well.
27
             5
              The merits of the claims that the Court has already dismissed as time-barred will not be
28   discussed herein.
                                                            9
 1   activities of a public entity, or be subjected to discrimination by any such entity.”
 2   42 U.S.C. § 12132. In order to state a claim under Title II of the ADA, a plaintiff must
 3   allege that: (1) he or she is an individual with a disability under the Act; (2) he or she is
 4   “otherwise qualified” to participate in or receive the benefit of the entity’s services,
 5   programs, or activities, i.e., he or she meets the essential eligibility requirements of the
 6   entity, with or without reasonable accommodation; (3) he or she was either excluded
 7   from participation in or denied the benefits of the entity’s services, programs, or
 8   activities, or was otherwise discriminated against by the public entity solely by reason of
 9   his or her disability; and (4) the entity is a public entity. Zukle v. Regents of Univ. of Cal.,
10   166 F.3d 1041, 1045 (9th Cir. 1999).
11          Here, Plaintiffs allege in Count One that because Defendant acted in bad faith,
12   with gross misjudgment, and deliberate indifference, that it therefore discriminated
13   against Student. Plaintiffs support their discrimination claims by alleging, in part, that
14   Defendant refused to allow Student’s most recent teacher to attend the IEP team
15   meeting that culminated on December 18, 2014, that Defendant failed to make its GATE
16   classroom an available option to Student at the December 2014 IEP meeting, and that it

17   improperly denied Student’s request for a interdistrict transfer permit to return to its
18   GATE classroom for the 2015-2016 academic year. Conversely, Defendant argues
19   Eureka, not Defendant, bears responsibility for Student’s general and special education

20   because Eureka is Student’s school district of residence. Mot. Dismiss, ECF No. 13, at
21   9. Plaintiffs, in turn, assert that Defendant was the last school district in which Student
22   attended school and it agreed to conduct a comprehensive assessment of Student and
23   participate in the IEP team meetings. Pls.’ Opp’n to Mot. Dismiss, ECF No. 17, at 6-7.
24   The question of responsibility, however, rests on whether the original revocation of
25   Student’s interdistrict transfer permit in April 2014 was improper, such that Student might
26   be able to show she was entitled to remain in Defendant’s GATE program.
27          As discussed above, challenges to the April 2014 interdistrict transfer permit
28   revocation are time-barred. Accordingly, the Court concludes that Plaintiffs have not
                                                    10
 1   adequately pleaded that Student’s general and special education were the responsibility
 2   of Defendant. Nor have Plaintiffs sufficiently alleged that Defendant’s actions amounted
 3   to bad faith, gross misjudgment, or deliberate indifference. Mot. Dismiss, ECF No. 13, at
 4   11. Plaintiffs allege that “[s]imilarly situated children placed into the GATE program at
 5   Rocklin via an interdistrict transfer could expect to stay in that program for the duration of
 6   their schooling.” Pls.’ Opp’n to Mot. Dismiss, ECF No. 17, at 8. This argument is
 7   unavailing because it rests on the contention that the April 2014 revocation of Student’s
 8   interdistrict transfer permit was improper. However, because challenges to the April
 9   2014 revocation are time-barred, this revocation cannot be used as the basis of
10   Plaintiffs’ discrimination claims here.
11          Furthermore, even if the April 2014 revocation was not time-barred, Plaintiffs still
12   do not allege facts showing bad faith, gross misjudgment, or deliberate indifference.
13   Intentional discrimination, which requires discriminatory animus or deliberate
14   indifference, is required to recover monetary damages. Duvall v. County of Kitsap,
15   260 F.3d 1124, 1138 (9th Cir. 2001). “Deliberate indifference requires both knowledge
16   that a harm to a federally protected right is substantially likely, and a failure to act upon

17   that likelihood.” Id. Plaintiffs have not alleged any facts indicating that the conduct of or
18   conclusions reached by Defendant were the result of anything other than differences of
19   opinion. Plaintiffs likewise fail to provide any factual allegations indicating that Student’s

20   disability improperly served as the basis for Defendant’s denial of her 2015-2016
21   interdistrict transfer request, or that she was treated any differently from other students
22   submitting a new application for enrollment in Defendant’s program. Given the
23   foregoing, Defendant’s motion to dismiss Plaintiffs’ remaining ADA claims is GRANTED
24   with leave to amend.
25   ///
26   ///
27   ///
28   ///
                                                    11
 1                                         CONCLUSION
 2
 3          For the reasons provided, Defendant’s Motion to Dismiss, ECF No. 13, is

 4   GRANTED with leave to amend. Not later than twenty (20) days following the date this

 5   Memorandum and Order is electronically filed, Plaintiffs may, but are not required to, file

 6   a Second Amended Complaint. If no amended complaint is timely filed, the causes of

 7   action dismissed by virtue of this Order will be deemed dismissed with prejudice upon no

 8   further notice to the parties.

 9          IT IS SO ORDERED.

10   Dated: February 20, 2019

11
12
13
14
15
16

17
18
19

20
21
22
23
24
25
26
27
28
                                                  12
